DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24-26 are objected to because of the following informalities:
Claim 24, Line 9, the term “the extension” should read --the proximal sensor extension--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 & 25 are rejected under 35 U.S.C. 102 as being unpatentable over Conery (U.S. Patent 4,001,533).
As to Claim 24, Conery teaches a pump control (24) comprising: a sensor (38/60/62/64/66/68) operable to communicate a level (Column 2, Lines 38-43) of wastewater (Column 1, Lines 22-29) in a container (10) to a pump (12); a sensor support (48/52/54/58), the sensor (38/60/62/64/66/68) secured to (via 62) the sensor support (52/54/58), the sensor support (52/54/58) comprising: a longitudinal extension (54) having a longitudinal axis (up and down through the center of 54, as viewed in Figure 2); a distal sensor support (48) extending radially outward (as shown in Figure 2) from the longitudinal extension (58) relative to (as shown in Figure 2) the longitudinal axis (up and down through the center of 54, as viewed in Figure 2) of the longitudinal extension (54); and a proximal sensor support (58) comprising an extension (58) extending axially along (as shown in Figure 2) the longitudinal axis (up and down through the center of 54, as viewed in Figure 2), the extension (58) having a terminal end (the bottom of 58, as viewed in Figure 2) axially moveable (Column 2, Line 59 to Column 3, Line 14) along the longitudinal axis (up and down through the center of 54, as viewed in Figure 2) relative to (Column 2, Line 59 to Column 3, Line 14) the longitudinal extension (54).
As to Claim 25, Conery, teaches all the limitations of Claim 24, and continues to teach said extension (58) of said proximal sensor support (58) comprises a spring pin (46), said sensor support (48/52/54/58) further comprising a spring (52) providing a biasing force to bias (as floats 64/66 pull --via 60/62-- the proximal sensor support down due to a lack of water, the top of the longitudinal extension 54 will compress the spring, creating a biasing force by spring 52 upwards against spring pin 46, which is away from distal sensor support 48) said spring pin (46) proximally away from said distal sensor support (48) to a biased position (upward, as viewed in Figure 2), said spring pin (46) actuatable against (as floats 64/66 pull --via 60/62-- the proximal sensor support down due to a lack of water, the top of the longitudinal extension 54 will compress the spring, creating a biasing force by spring 52 upwards against spring pin 46; this will cause a downward force against and opposite to the spring force, and towards distal sensor support 48) the biasing force of the spring (52) distally toward said distal sensor support (48) to an actuated position (the position pin 46 is in when the floats pull the proximal support downwards).

Claim 26 is rejected under 35 U.S.C. 102 as being unpatentable over Conery, as evidenced by wikipedia (Float switch - Wikipedia from en.wikipedia.org/wiki/Float_switch).
As to Claim 26, Conery, teaches all the limitations of Claim 24, and continues to teach said sensor (38/60/62/64/66/68) comprises a float switch (wikipedia describes a float switch as “a float that raises a rod to actuate a microswitch”, which is how Conery describes 64/66 in Column 3, Lines 24-41) tethered to (via 60) said sensor support (48/52/54/58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hall (3,897,172) and Fitzgerald (3,442,219) describe water level control actuators for sump pumps which have spring loaded supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746